Case: 08-40505     Document: 00511189718          Page: 1    Date Filed: 07/30/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 30, 2010
                                     No. 08-40505
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JODY PAUL SADLER,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 4:07-CR-90-2


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
        Jody Paul Sadler pleaded guilty to one count of conspiracy to possess with
the intent to manufacture and distribute 500 grams or more of a substance
containing methamphetamine or 50 grams or more of actual methamphetamine
and one count of possession of a firearm in furtherance of a drug trafficking
offense; he received consecutive sentences of 188 months and 60 months in
prison, respectively. Within the plea agreement, Sadler waived his right to
appeal his conviction or sentence on any ground, although he reserved his right

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-40505    Document: 00511189718 Page: 2         Date Filed: 07/30/2010
                                 No. 08-40505

to challenge a sentence exceeding the statutory maximum or a claim of
ineffective assistance affecting the validity of the waiver. On appeal, Sadler
asserts that the statutory mandatory minimum sentences for methamphetamine
offenses are unconstitutional, that the district court mistakenly believed that it
was required to run his sentences consecutively, that the factual basis for his
guilty plea was insufficient, and that the judgment must be reformed to preclude
the district court from amending it in the future to order restitution. The
Government seeks to enforce the appeal waiver and has moved to dismiss the
appeal on this ground; however, in its appellate brief the Government concedes
that Sadler’s challenge to the sufficiency of the factual basis supporting his
conspiracy conviction survives the waiver. See United States v. Baymon, 312
F.3d 725, 727 (5th Cir. 2002). Thus, the motion to dismiss is denied.
      Sadler’s challenges to the statutory minimum sentences, to the imposition
of consecutive sentences, and to the reformation of the judgment are barred by
the waiver provision. These claims do not challenge a sentence exceeding the
statutory maximum sentence and do not present a claim of ineffective
assistance. At rearraignment, the district court advised Sadler that he was
waiving his right to appeal under the plea agreement except for the
aforementioned exceptions, and Sadler stated that he understood. Thus, the
record indicates that Sadler knowingly and voluntarily waived his right to
appeal his conviction and sentence, that the waiver is valid and enforceable, and
that these claims are not cognizable in light of the plain language of the waiver
provision and its exceptions. See United States v. Bond, 414 F.3d 542, 544-45
(5th Cir. 2005).
      Sadler’s challenge to the sufficiency of the factual basis supporting the
conspiracy conviction, although reviewable on appeal, is without merit. Under
F ED. R. C RIM. P. 11(b)(3), the district court must ensure that the factual basis is
sufficient to establish each element of the offense and demonstrate the
defendant’s guilt. Because Sadler did not challenge the factual basis below, we

                                         2
   Case: 08-40505     Document: 00511189718 Page: 3         Date Filed: 07/30/2010
                                  No. 08-40505

review for plain error. See United States v. Vonn, 535 U.S. 55-59 (2002). To
show plain error, Sadler must present a forfeited error that is clear or obvious
and that affected his substantial rights. Puckett v. United States, 129 S. Ct.
1423, 1429 (2009). If he makes such a showing, this court has the discretion to
correct the error, but only if it seriously affects the fairness, integrity, or public
reputation of judicial proceedings. Id.
      Sadler complains that the factual basis presented at rearraignment merely
tracked the language of the charging statutes and the jury instructions and
provided no information about the specific actions committed by Sadler or his
codefendants. The allegation that Sadler’s conduct satisfied the elements of the
offense is sufficient to support a finding by the district court “that [he]
committed the charged criminal offense.” United States v. Adams, 961 F.2d 505,
508 (5th Cir. 1992). Moreover, Sadler has not shown that the lack of a detailed
factual basis at his rearraignment affected his substantial rights; he has not
alleged that he would not have pleaded guilty but for the absence of specific
information in the factual basis. See Puckett, 129 S. Ct. at 1429; United States
v. Dominguez Benitez, 542 U.S. 74, 83 (2004). Consequently, the judgment of the
district court is affirmed.
      AFFIRMED; MOTION TO DISMISS DENIED.




                                          3